DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US PG-Pub No.: 2020/0136068 A1, hereinafter, “Lee”).

[AltContent: textbox (Second sidewall)][AltContent: arrow]
    PNG
    media_image1.png
    609
    999
    media_image1.png
    Greyscale




Regarding claim 1, Lee discloses a display device (see Lee, FIGs. 1-3A) comprising:
a substrate (110, FIG. 3A) comprising a pixel area (EA, FIG. 3A) and a transmission area (TA, FIG. 3A);
a plurality of insulating layers (120+130+140, ¶¶¶ [0052], [0055], and [0058]) on the pixel area (EA) and the transmission area (TA);

a first spacer (LCP or 150, FIG. 3A) located on a same layer as the first conductive layer (SE), the first spacer (LCP or 150) being at a boundary between the pixel area (EA) and the transmission area (TA) and extending to the pixel area (EA) and the transmission area (TA); and
a first planarization layer (160, FIG. 3A) on the first conductive layer (SE, FIG. 3A).

Regarding claim 3, Lee discloses the display device of claim 1, wherein the first spacer (150) is in direct contact with the first sidewall of the first conductive layer (SE, annotated FIG. 3A above).

Regarding claim 4, Lee discloses the display device of claim 1, further comprising: a second conductive layer (another SE, FIG. 3A shows one pixel and FIGs. 1 and 2 shows a plurality of pixels) on the plurality of insulating layers (120+130+140) of the pixel area (EA), the second conductive layer (another SE) comprising a third sidewall having a third inclination angle (another second sidewall in annotated FIG. 3A above) and a fourth sidewall having a fourth inclination angle different from the third inclination angle (another first sidewall in annotated FIG. 3A above).
claim 6, Lee discloses the display device of claim 4, further comprising: a second spacer (another LCP or 150) located on a same layer as the second conductive layer (anther SE), the second spacer (another LCP or 150) being at a boundary between the pixel area (EA) and the transmission area (TA) and extending to the pixel area (EA) and the transmission area (TA, FIG. 3A).

Regarding claim 7, Lee discloses the display device of claim 6, wherein the second spacer (another 150) is in direct contact with the fourth sidewall (another first sidewall in annotated FIG. 3A above) of the second conductive layer (another SE).

Regarding claim 8, Lee discloses that the display device of claim 6, wherein the first spacer (LCP or 150) and the second spacer (another LCP or 150) are on a same layer (FIGs. 1-3A).

Regarding claim 9, Lee discloses the display device of claim 6, wherein the first planarization layer (160) is located within the first spacer (150) and the second spacer (another 150, FIG. 3A).

Regarding claim 14, Lee discloses the display device of claim 1, wherein the pixel area (EA) has a first transmittance, and wherein the transmission area (TA) has a second transmittance greater than the first transmittance (TA has less layers than EA, therefore, greater transmittance; FIG. 3A).

claim 15, Lee discloses a method of manufacturing a display device (see Lee, FIGs. 7A-7G with FIG. 3A the same as FIG. 7G), the method comprising:
preparing a substrate (110, FIG. 7A) comprising a pixel area (EA, FIG. 7G) and a transmission area (TA, FIG. 7G);
forming a plurality of insulating layers (120+130+140, ¶¶¶ [0052], [0055], and [0058]) on the pixel area (EA) and the transmission area (TA, FIG. 7A);
forming a first conductive layer (SE, FIG. 7A) and a second conductive layer (another SE, FIG. 7A shows one pixel and FIG. 1 shows a plurality of pixels) on the plurality of insulating layers (120+130+140) of the pixel area (EA), the first conductive layer (SE) comprising a first sidewall having a first inclination angle (annotated FIG. 3A/7G above) and a second sidewall having a second inclination angle different from the first inclination angle (annotated FIG. 3A/7G above), and the second conductive layer (another SE) comprising a third sidewall having a third inclination angle (another second sidewall in annotated FIG. 3A/7G above) and a fourth sidewall having a fourth inclination angle (another first sidewall in annotated FIG. 3A/7G above) different from the third inclination angle (annotated FIG. 3A/7G above);
forming an inorganic layer (150, ¶ [0059]) on the first conductive layer (SE) and the second conductive layer (another SE); and
forming a first spacer (150) and a second spacer (another 150, not shown since one pixel is shown in FIG. 7B) by etching the inorganic layer (patterning 150, ¶ [0114] and FIG. 7B).

claim 16, Lee discloses the method of claim 15, wherein the first conductive layer (SE), the second conductive layer (another SE), the first spacer (150), and the second spacer (another 150) are located on a same layer (horizontally, FIG. 7B).

Regarding claim 17, Lee disclose the method of claim 16, wherein the first spacer (150) is in direct contact with the first sidewall (annotated FIG. 3A/7G above) of the first conductive layer (SE), and wherein the second spacer (another 150) is in direct contact with the fourth sidewall (another first sidewall in FIG. 3A/7G above) of the second conductive layer (another SE).

Regarding claim 19, Lee discloses the method of claim 15, wherein each of the first spacer (150) and the second spacer (another) is arranged at a boundary between the pixel area (EA) and the transmission area (TA) and extends to the pixel area (EA) and the transmission area (TA; FIG. 7G).

Regarding claim 20, Lee discloses the method of claim 15, further comprising: after the forming the first spacer (150) and the second spacer (another 150), forming a first planarization layer (160, FIG. 7B) on the first conductive layer (SE), wherein the first planarization layer (160) is located within the first spacer (150) and the second spacer (another 150, FIG. 7B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2020/0136068 A1, hereinafter, “Lee”), as applied to claim 1 above.
Regarding claim 2, Lee discloses the display device of claim 1, wherein the first inclination angle is 70 degrees or more and 90 degrees or less (annotated FIG. 3A above).
Lee is silent regarding that the second inclination angle is less than 70 degrees.
However, Lee discloses that the second inclination angle is 45-90 degrees (annotated FIG. 3A above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second inclination angle less than 70 degrees, since where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

claim 5, Lee discloses the display device of claim 4, the fourth inclination angle is 70 degrees or more and 90 degrees or less (another first inclination angle in annotated FIG. 3A above).
Lee is silent regarding that the third inclination angle is less than 70 degrees.
However, Lee discloses that the third inclination angle is 45-90 degrees (another second inclination angle in annotated FIG. 3A above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the third inclination angle less than 70 degrees, since where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 18, Lee discloses the method of claim 15, wherein the first inclination angle and the fourth inclination angle are 70 degrees or more and 90 degrees or less (annotated FIG. 3A/7G above).
Lee is silent regarding that the second inclination angle and the third inclination angle are less than 70 degrees.
However, Lee discloses that the second inclination angle and the fourth inclination angle (another second inclination angle) is 45-90 degrees (annotated FIG. 3A/7G above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second inclination angle and the fourth inclination angle less than 70 degrees, since where the claimed ranges overlap prima facie case of obviousness exists. See MPEP § 2144.05(I).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2020/0136068 A1, hereinafter, “Lee”), as applied to claim 1 above, and further in view of Cho et al. (US PG-Pub No.: 2018/0190730 A1, hereinafter, “Cho”)
Regarding claim 10, Lee discloses the display device of claim 1.
Lee is silent regarding that the plurality of insulating layers comprise a first insulating layer on the substrate, a second insulating layer on the first insulating layer, a third insulating layer on the second insulating layer, a fourth insulating layer on the third insulating layer, and a fifth insulating layer on the fourth insulating layer.
Cho, however, discloses a display device (see Cho, FIG. 6), comprising a three-layer buffer layer (BUF2+SO+SN, FIG. 6) above a substrate (SUB, FIG. 6) and below a gate insulating layer (GI, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a three-layer buffer layer above Lee’s substrate and below Lee’s gate insulating layer, as taught by Cho, in order to protect the device (see Cho, ¶ [0064]). Accordingly, the plurality of insulating layers comprise a first insulating layer (first buffer layer SN) on the substrate, a second insulating layer (second buffer layer SO) on the first insulating layer (SN), a third insulating layer (120) on the second insulating layer (SO), a fourth insulating layer (130) on the third insulating layer (120), and a fifth insulating layer (140) on the fourth insulating layer (130).

Regarding claim 11, Lee in view of Cho discloses the display device of claim 10, wherein the first spacer (LCP) has a first height from a top surface of the fifth insulating layer (140) and the first conductive layer (SE) has a second height from the top surface of the fifth insulating layer (140), wherein the first height and the second height are substantially equal to each other (Lee, FIG. 3A).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2020/0136068 A1, hereinafter, “Lee”), as applied to claim 1 above, and further in view of Um et al. (US PG-Pub No.: 2018/0090702 A1, hereinafter, “Um”)
Regarding claim 12, Lee discloses the display device of claim 1, further comprising: a pixel electrode (AE, FIG. 3A) on the first planarization layer (160); a pixel-defining layer (B, FIG. 3A) on the pixel electrode (AE) to expose at least a portion of the pixel electrode (AE); an intermediate layer (EL, FIG. 3A) on the pixel electrode (AE); and an opposite electrode (CE, FIG. 3A) on the intermediate layer (EL, FIG. 3A).
Lee is silent regarding a second planarization layer on the first planarization layer, and the pixel electrode on the second planarization layer.
Um, however, discloses a display device (see Um, FIG. 6), comprising a multilayer planarization layer (140, ¶ [0094]) and a pixel electrode (310, ¶ [0095]) on the multilayer planarization layer (140, FIG. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s planarization layer with a multilayer structure, as taught by Um, since it is an alternative design (Um, ¶ [0094]). 

Regarding claim 13, Lee in view of Um discloses the display device of claim 12, wherein at least a portion of the opposite electrode (Lee’s CE) extends to the transmission area (TA; Lee, FIG. 3A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892